                  Case 21-10474-MFW            Doc 438        Filed 05/04/21        Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          )
    In re:                                                )    Chapter 11
                                                          )
    ALAMO DRAFTHOUSE CINEMAS                              )    Case No. 21-10474 (MFW)
    HOLDINGS, LLCC, et al.,                               )
                                                          )    (Jointly Administered)
                            Debtors 1                     )

                         NOTICE OF APPEARANCE AND REQUEST FOR
                            SERVICE OF NOTICE AND PLEADINGS

             The Texas Comptroller of Public Accounts, Revenue Accounting Division (the "Texas

Comptroller") and The Texas Workforce Commission ("TWC") hereby give notice of their

appearance in the case pursuant to Bankruptcy Rule 9010 by and through the undersigned

counsel:

                                            Kimberly A. Walsh
                                        Assistant Attorney General
                                        bk-kwalsh@oag.texas.gov
                                     c/o Sherri K. Simpson, Paralegal
                                      sherri.simpson@oag.texas.gov
                                         Attorney General's Office
                                    Bankruptcy & Collections Division
                                              P.O. Box 12548
                                         Austin, TX 78711-2548




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717); Alamo
Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd. (7227); Alamo
South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC (5979); Alamo DH
Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284); Alamo Ritz, LLC (9465);
Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC (6092); Alamo Mainstreet, LLC
(2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo Satown, LLC (6197); Alamo
Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC (4931); Alamo Park North, LLC
(1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo Slaughter Lane GP, LLC (6968); Alamo
Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537); Alamo Cinema Group I, LP (9656); Alamo
Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo Aspen Grove, LLC (7786); Alamo Lakeline,
LLC (5294); Alamo Sloans, LLC (9343). The location of the Debtors’ service address is: 3908 Avenue B, Austin,
Texas 78751.
              Case 21-10474-MFW          Doc 438      Filed 05/04/21     Page 2 of 4




The Texas Comptroller and TWC respectfully request through their counsel that they be served

with copies of all notices and other documents issued by the Clerk of the Court and all other

pleadings and notices to parties in interest filed by Debtor, the Creditors' Committee, or any other

interested parties in this case, including disclosure statements and/or schedules, in accordance with

Bankruptcy Rules 2002, 3017, and 9013 and any other Bankruptcy Rules or local rules governing

notice.

                                      Respectfully submitted,

                                      KEN PAXTON
                                      Attorney General of Texas

                                      BRENT WEBSTER
                                      First Assistant Attorney General

                                      GRANT DORFMAN
                                      Deputy First Assistant Attorney General

                                      SHAWN E. COWLES
                                      Deputy Attorney General for Civil Litigation

                                      RACHEL R. OBALDO
                                      Assistant Attorney General
                                      Chief, Bankruptcy & Collections Division

                                      /s/ Kimberly A. Walsh
                                      Kimberly A. Walsh
                                      Assistant Attorney General
                                      Texas State Bar No. 24039230
                                      c/o Sherri K. Simpson, Paralegal
                                      Bankruptcy & Collections Division
                                      P.O. Box 12548
                                      Austin, TX 78711-2548
                                      tel: (512) 475-4562
                                      fax: (512) 936-1409

                                      COUNSEL FOR THE TEXAS
                                      COMPTROLLER OF PUBLIC ACCOUNTS AND
                                      TEXAS WORKFORCE COMMISSION




                                                 2
               Case 21-10474-MFW           Doc 438     Filed 05/04/21      Page 3 of 4




                                  CERTIFICATE OF SERVICE

         I certify that on May 5, 2021, a true copy of the foregoing will be mailed by first class mail
to:

Alamo Drafthouse Cinemas
Holdings, LLC
3908 Avenue B
Austin, TX 78751

and was served on May 4, 2021, by electronic means using the Court’s ECF Noticing System:

•     Jason Daniel Angelo jangelo@reedsmith.com, glauer@reedsmith.com
•     Jason Binford Jason.binford@oag.texas.gov
•     Laura Skowronski Bouyea lsbouyea@venable.com
•     Dustin Parker Branch branchd@ballardspahr.com,
      carolod@ballardspahr.com;ZarnighianN@ballardspahr.com;simonjm@ballardspahr.com
•     Stuart M. Brown stuart.brown@dlapiper.com, stuart-brown-7332@ecf.pacerpro.com
•     Kate R. Buck kbuck@mccarter.com
•     Michael G. Busenkell mbusenkell@gsbblaw.com
•     Shawn M. Christianson schristianson@buchalter.com, cmcintire@buchalter.com
•     Eboney Cobb ecobb@pbfcm.com, rgleason@pbfcm.com;ecobb@ecf.inforuptcy.com
•     Mark L. Desgrosseilliers desgross@chipmanbrown.com,
      dero@chipmanbrown.com;fusco@chipmanbrown.com
•     Kenneth J. Enos bankfilings@ycst.com
•     Epiq Corporate Restructuring, LLC danette.gerth@epiqglobal.com
•     Robert J. Feinstein rfeinstein@pszjlaw.com
•     Betsy Lee Feldman bfeldman@ycst.com
•     Gregory Joseph Flasser gflasser@bayardlaw.com
•     Timothy Jay Fox timothy.fox@usdoj.gov
•     Gregg M. Galardi gregg.galardi@ropesgray.com, nova.alindogan@ropesgray.com
•     Jason A. Gibson gibson@teamrosner.com
•     Steven A. Ginther deecf@dor.mo.gov
•     Steven W Golden sgolden@pszjlaw.com
•     Andrew N. Goldman andrew.goldman@wilmerhale.com,
      yolande.thompson@wilmerhale.com
•     Victoria A. Guilfoyle guilfoyle@blankrome.com
•     William A. Hazeltine Bankruptcy001@sha-llc.com
•     Leslie C. Heilman heilmanl@ballardspahr.com, carbonej@ballardspahr.com
•     Thomas M. Horan thoran@cozen.com, sshidner@cozen.com;thomas-horan-
      3976@ecf.pacerpro.com
•     Shannon Dougherty Humiston shumiston@mccarter.com
•     Michael Joseph Joyce mjoyce@mjlawoffices.com
•     Shanti M. Katona skatona@polsinelli.com,
      LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
•     Susan E. Kaufman skaufman@skaufmanlaw.com



                                                   3
             Case 21-10474-MFW        Doc 438    Filed 05/04/21    Page 4 of 4




•   Jared W Kochenash bankfilings@ycst.com
•   Adam G. Landis landis@lrclaw.com,
    brown@lrclaw.com;Ramirez@lrclaw.com;dellose@lrclaw.com;snyder@lrclaw.com
•   Tara LeDay bankruptcy@mvbalaw.com,tleday@ecf.courtdrive.com,
    alocklin@mvbalaw.com
•   Robert L. LeHane KDWBankruptcyDepartment@kelleydrye.com;
    MVicinanza@ecf.inforuptcy.com
•   Benjamin W. Loveland benjamin.loveland@wilmerhale.com,
    yolande.thompson@wilmerhale.com
•   Matthew Barry Lunn bankfilings@ycst.com
•   Matthew B. McGuire mcguire@lrclaw.com,
    rogers@lrclaw.com;dellose@lrclaw.com;ramirez@lrclaw.com;snyder@lrclaw.com
•   Rachel B. Mersky rmersky@monlaw.com
•   Layla Milligan layla.milligan@oag.texas.gov
•   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
•   Ricardo Palacio rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com
•   Reliable Companies gmatthews@reliable-co.com
•   Laurel D. Roglen roglenl@ballardspahr.com, carbonej@ballardspahr.com
•   Bradford J. Sandler bsandler@pszjlaw.com
•   Jack Shrum jshrum@jshrumlaw.com
•   Jason A. Starks BKECF@traviscountytx.gov
•   Don Stecker don.stecker@lgbs.com
•   Brian A. Sullivan bsullivan@werbsullivan.com, hbelair@werbsullivan.com
•   Lisa Bittle Tancredi lisa.tancredi@wbd-us.com
•   Stanley B. Tarr tarr@blankrome.com
•   Eric J. Taube eric.taube@wallerlaw.com,
    sherri.savala@wallerlaw.com;annmarie.jezisek@wallerlaw.com
•   William F. Taylor bankruptcydel@mccarter.com, bankruptcydel@mccarter.com
•   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
•   Irving E. Walker iwalker@coleschotz.com, jdonaghy@coleschotz.com
•   Matthew Patrick Weiner mweiner@poynerspruill.com,
    chood@poynerspruill.com;rmcree@poynerspruill.com
•   Helen Elizabeth Weller bethw@lgbs.com, Beth.weller@lgbs.com;Dora.Casiano-
    Perez@lgbs.com
•   Helen Elizabeth Weller dallas.bankruptcy@lgbs.com,
    Beth.weller@lgbs.com;Dora.Casiano-Perez@lgbs.com
•   Jennifer Wertz jwertz@jw.com, kgradney@jw.com;dtrevino@jw.com
•   Jamila Justine Willis jamila.willis@dlapiper.com, jamila-willis-6144@ecf.pacerpro.com
•   Jeffrey C. Wisler jwisler@connollygallagher.com



                                                 /s/ Sherri K. Simpson
                                                 Sherri K. Simpson




                                             4
